Citation Nr: 1524195	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 2004 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that in December 2005 or January 2006, he was involved in a vehicle turnover accident, transported to Forward Operating Base (FOB) Warrior (located at Kirkuk Air Base in northern Iraq) by medivac, and treated for a concussion and lacerations on the back of his head and right shoulder injuries.  He requests service connection for the residuals of a head injury and right shoulder injury due      to this accident, and service connection for a right knee disability based on another  in-service injury.  The Veteran has stated that the Humvee rollover accident was so severe, his spouse at the time was sent an American Red Cross message regarding his injury status.  He stated that he would try to obtain this message and submit it to the VA.  However, he has not yet submitted the message.  

The Veteran's service treatment records (STRs) show he was seen in April 2006 in Fort Campbell, Kentucky, for right shoulder pain due to a rollover in a Humvee in January 2006 in Iraq.  He stated that he was seen for the injury at the time but he reported no major injuries.  The assessment at that time was of tendonitis bicipital, he was given a non-steroidal anti-inflammatory drug, and referred to physical therapy.  He was seen in physical therapy that month and given exercises.  That month, he also complained of a "pop" then pain in the right knee after twisting it when arising from a sitting position.  

At his separation examination in May 2006, it was noted that he had right shoulder tendonitis in Iraq in January 2006, and denied current pain.  He stated that the pain from his right knee was becoming infrequent.  On his Report of Medical History, he checked "no" to the questions regarding whether he has or ever had a head injury, memory loss, or amnesia; or a period of unconsciousness or concussion.  Orthopedic and neurological examinations were normal.   

On a post-deployment health assessment dated in July 2006, the Veteran stated that his health was about the same as it was before deployment to Iraq.  He answered "yes" to the question of being wounded, injured, or assaulted during his deployment.  He also answered "no" to the question regarding whether he had any current problems due to the incident. 

It does not appear that a search for hospital records from the Kirkuk Air Base       for treatment following the rollover accident has been made.  Such should be accomplished on remand. 

A VA joints examination was conducted in April 2008.  No current disability of the right shoulder or right knee was found.  However, during his hearing, the Veteran continued to complain of symptoms such as aching in the right shoulder and knee. The Board finds that an additional VA examination would aid in adjudicating the claim. 

The Veteran is in receipt of the Combat Infantryman Badge (CIB), among         other decorations.  A VA PTSD examination was conducted in April 2008.  The examiner stated that the Veteran did not meet the criteria for PTSD, and that the only psychiatric diagnosis was polysubstance dependence (reportedly in sustained full remission).  At that examination, the Veteran stated that from 2007 to 2008, he underwent an eight-month drug abuse program at the Salvation Army in Dayton, Ohio, and currently undergoes biweekly treatment at Spectrum Outreach Services  in Gallipolis, Ohio.  An attempt should be made to obtain these records.  The Board also finds that another PTSD examination should be conducted. 

Relevant ongoing treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)      (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the hospital/clinical records from the Veteran's reported treatment at Kirkuk Air Base in December 2005 or January 2006.  All efforts to obtain these records must be documented in the claims file.  If the records cannot be obtained, this   fact should be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

2.  Ask the Veteran to provide fully completed release forms for treatment received from a Salvation Army program in Dayton, Ohio, and Spectrum Outreach Services in Gallipolis, Ohio.  In addition, ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed right shoulder disability, head injury, and PTSD.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

3.  Ongoing VA treatment records relevant to the Veteran's claims from March 2008 to the present should be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Schedule a VA shoulder examination to determine whether the Veteran suffers from a right shoulder disability and if so, whether such is related to service.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right shoulder disability identified.  For any diagnosed right shoulder disability, the examiner should provide     an opinion as to whether it is at least as likely as not       (50 percent probability or greater) that the current right shoulder disability arose in service or is otherwise related to service, to include the reported Humvee rollover accident and the bicipital tendinitis noted in April 2006. The examiner should explain the reasoning for the opinion provided.

   
5.  Schedule the Veteran for a VA knee examination to determine whether the Veteran suffers from a right knee disability and if so, whether such is related to service.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right knee disability identified.  For any diagnosed right knee disability, the examiner should provide an opinion    as to whether it is at least as likely as not (50 percent probability or greater) that the current right knee disability arose in service or is otherwise related to service, to include the reported Humvee rollover accident and right knee complaints noted in April 2006. The examiner should explain the reasoning for the opinion provided.

6.  Schedule a VA PTSD examination to determine whether the Veteran suffers from PTSD that is related     to his service.  The claims file should be reviewed in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from PTSD, and if so, identify the stressor(s) upon which the diagnosis is based.  The examiner is hereby advised that the Veteran's combat service is verified.  For any psychiatric disorder other than PTSD that is diagnosed (other than a personality disorder), the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed disorder arose in service or is otherwise related to service.  The examiner should explain the reasons for the opinions provided. 

7.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If the claims remain denied, the Veteran and       his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

